Exhibit 10.2

 

SERVICE AGREEMENT    ANSTELLUNGSVERTRAG BETWEEN    ZWISCHEN DER MULTI-COLOR
GERMANY HOLDING GMBH    MULTI-COLOR GERMANY HOLDING GMBH AND    UND DR. OLIVER
APEL    DR. OLIVER APEL



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.

   Service / Termination of former employment      2      1.1      Service     
2      1.2      Termination of former employment      2  

2.

   Term of Agreement      3  

3.

   Scope of Employment; Location      3      3.1      Scope of Service      3  
   3.2      Duties      3      3.3      Assumption of Further Functions      4  
  

3.4

     Location and Travel      5  

4.

   Compensation      5      4.1      Base Salary      5      4.2      Bonus     
6      4.3      Restricted Stock Grant; Stock Option and Restricted Stock Awards
     7      4.4      Pension Plan      7      4.5      Accident Insurance      8
     4.6      Medical Insurance      8      4.7      Expenses      8      4.8
     Automobile Allowance      8      4.9      Leave      8  

5.

   Confidentiality, Non-Competition and Other Covenants      9      5.1     
Non-Disclosure of Confidential Materials, Information and Intellectual Property
     9      5.2      Immunity from Liability for Disclosure      11      5.3
     Non-Solicitation of the Company’s Employees      11      5.4      Covenant
Against Unfair Competition      12      5.5      Return of Confidential
Materials and Information      15      5.6      Future Employer      15  

6.

   Termination of Employment      15      6.1      Termination      15      6.2
     Term and Termination / Notice Period      16      6.3      Revocation     
16      6.4      Obligations of the Company upon Termination      17  



--------------------------------------------------------------------------------

7.

   Incapacity for Service due to Illness, Accident or other reason      18     
7.1      Notice      18      7.2      Incapacity      18      7.3      Damages
Claims      19  

8.

   Miscellaneous provisions      19      8.1      Amendment; Waiver      19     
8.2      Entire Agreement      20      8.3      Exemption from, or Compliance
with, Section 409A      21      8.4      Governing Law      21      8.5     
Headings; Section References; Construction      21      8.6      Notices      22
     8.7      Policies, Regulations and Guidelines for Executives      23     
8.8      Severability and Reformation of Provisions      23      8.9      Taxes
     24   INHALTSVERZEICHNIS   

1.

   Anstellung / Aufhebung des Arbeitsverhältnisses      2      1.1     
Anstellung      2      1.2      Aufhebung des Arbeitsverhältnisses      2  

2.

   Laufzeit der Vereinbarung      3  

3.

   Art und Ort der Anstellung      3      3.1      Art der Anstellung      3  
   3.2      Pflichten      3      3.3      Übernahme weiterer Funktionen      4
     3.4      Anstellungsort und Dienstreisen      5  

4.

   Vergütung      5      4.1      Grundgehalt      5      4.2      Bonus      6
     4.4      Altersversorgung      7      4.5      Unfallversicherung      8  
   4.6      Krankenversicherung      8      4.7      Aufwendungen      8  



--------------------------------------------------------------------------------

   4.8      Dienstwagen      8      4.9      Urlaub      8  

5.

   Vertraulichkeit und Wettbewerbsverbote      9      5.1      Geheimhaltung
vertraulicher Materialien, Informationen und geistigen Eigentums      9      5.2
     Haftungsausschluss bei Offenlegung      11      5.3      Verbot der
Abwerbung von Mitarbeitern des Unternehmens      11      5.4     
Nachvertragliches Wettbewerbsverbot      12      5.5      Rückgabe von
vertraulichen Unterlagen und Informationen      15      5.6      Zukünftiger
Arbeitgeber      15  

6.

   Beendigung des Anstellungsverhältnisses      15      6.1      Beendigung     
15      6.2      Laufzeit und Kündigung / Kündigungsfrist      16      6.3     
Abberufung und Freistellung      16      6.4      Pflichten der Gesellschaft bei
Beendigung      17  

7.

   Dienstverhinderung bei Krankheit, Unfall oder aus anderem Grund      18     
7.1      Anzeige      18      7.2      Dienstverhinderung      18      7.3     
Schadensersatz      19  

8.

   Schlussbestimmungen      19      8.1      Schriftformklausel; Verzicht;
Ausschlussklausel      19      8.2      Gesamte Vereinbarung      20      8.3
     Ausschluss und Übereinstimmung mit § 409A      21      8.4      Anwendbares
Recht und Gerichtsstand      21      8.5      Überschriften, Verweise,
Gliederung      21      8.6      Mitteilungen      22      8.7      Richtlinien,
Regelungen und Leitlinien für Führungskräfte      23      8.8      Trennbarkeit
und Umgestaltbarkeit der Bestimmungen      23      8.9      Steuern      24  



--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT    ANSTELLUNGSVERTRAG

This Service Agreement (“Agreement”) is entered into by and between Multi-Color
Germany Holding GmbH (“Company”), and Dr. Oliver Apel, an individual
(“Executive”).

  

Multi-Color Germany Holding GmbH (die “Gesellschaft”) und Dr. Oliver Apel (der
“Geschäftsführer”) schließen hiermit den folgenden Anstellungsvertrag.

RECITALS:    PRÄAMBEL:

A.        The Executive currently serves as the “Finance Director - Labels” of
Constantia Labels GmbH on the basis of an employment agreement dated 4 July 2014
(“Employment Agreement”) which was initially entered into by the Executive and
Constantia Flexibles Germany GmbH and transferred to Constantia Labels GmbH.

  

A.        Der Geschäftsführer ist derzeit als “Finance Director - Labels” bei
Constantia Labels GmbH mit Arbeitsvertrag vom 4. Juli 2014 (der
“Arbeitsvertrag”) tätig, der ursprünglich zwischen dem Geschäftsführer und
Constantia Flexibles Germany GmbH geschlossen und auf Constantia Labels GmbH
übertragen worden war.

B.        The Company desires to appoint the Executive as managing director and
to retain the services of the Executive as its managing director, whereby the
Executive shall also serve as “Chief Operating Officer – Food and Beverage” of
Multi-Color Corporation, the holding company of the Company, and the Executive
desires to render such services to the Company and Multi-Color Corporation.

  

B.        Die Gesellschaft möchte Herrn Apel zum Geschäftsführer der
Gesellschaft ernennen und dessen Dienste als Geschäftsführer beibehalten, wobei
der Geschäftsführer zugleich als “Chief Operating Officer – Food and Beverage” –
für Multi-Color Corporation, die Konzernobergesellschaft der Gesellschaft tätig
wird und der Geschäftsführer möchte diese Dienstleistungen für die Gesellschaft
sowie Multi-Color Corporation erbringen.

C.        The parties hereto desire to set forth the terms and conditions of the
service relationship between the Executive and the Company by entering into this
Agreement that shall replace the Employment Agreement.

  

C.        Die Parteien beabsichtigen, die Bedingungen des
Anstellungsverhältnisses zwischen dem Geschäftsführer und der Gesellschaft,
welches den Arbeitsvertrag ersetzen soll, durch den Abschluss dieser
Vereinbarung festzulegen.

D.        Where mentioned in this Agreement, “affiliate” refers to an affiliated
company in the meaning of sec. 15 AktG (Stock Corporations Act), including
Multi-Color Corporation.

  

D.        Soweit in dieser Vereinbarung auf “verbundene Unternehmen” Bezug
genommen wird, bezieht sich dies stets auf verbundene Unternehmen im Sinne des
§ 15 AktG (Aktiengesetz), einschließlich Multi-Color Corporation.

 



--------------------------------------------------------------------------------

AGREEMENT:

  

VEREINBARUNG:

NOW, THEREFORE, the parties hereby agree as follows:

  

DIE PARTEIEN VEREINBAREN HIERMIT DIE NACHFOLGENDEN BEDINGUNGEN:

1.        SERVICE / TERMINATION OF FORMER EMPLOYMENT.

  

1.        ANSTELLUNG / AUFHEBUNG DES ARBEITSVERHÄLTNISSES.

1.1      Service. The Company hereby employs the Executive for the “Term” (as
defined in Section 2) as its managing director, and the Executive accepts
employment by the Company and agrees to serve the Company during the Term, upon
the terms and conditions hereinafter set forth.

  

1.1      Anstellung. Die Gesellschaft beschäftigt den Geschäftsführer für die
„Laufzeit“ der Vereinbarung (wie in Abschnitt 2 definiert) und der
Geschäftsführer willigt in das Anstellungsverhältnis mit der Gesellschaft ein
und verpflichtet sich, für die Gesellschaft während der Laufzeit gemäß den
nachfolgenden Anstellungsbedingungen tätig zu werden.

1.2      Termination of former employment. The Employment Agreement is hereby
terminated with effect as of the date on which the appointment of the Executive
as managing director of the Company becomes effective and thereafter replaced in
its entirety by this Agreement. All years of service rendered under the
Employment Agreement (i.e. since 27 September 2004) shall be taken into account.

  

1.2      Aufhebung des Arbeitsverhältnisses. Der Arbeitsvertrag wird zum
Zeitpunkt des Wirksamwerdens der Bestellung des Geschäftsführers zum
Geschäftsführer der Gesellschaft aufgehoben und in seiner Gesamtheit durch diese
Vereinbarung ersetzt. Die unter dem Arbeitsvertrag zurückgelegten Dienstzeiten
(d.h. seit 27. Sept. 2004) werden angerechnet.

 

2



--------------------------------------------------------------------------------

2.        TERM OF AGREEMENT. Subject to termination as set forth in Section 6,
the term of service of the Executive pursuant to this Agreement shall commence
the date on which the appointment of the Executive as managing director of the
Company becomes effective – which is planned to take place on January 1, 2018 -
and shall be indefinite in time thereafter. The “Term” shall refer to the period
of time during which the Executive is employed pursuant to this Agreement.

  

2.        LAUFZEIT DER VEREINBARUNG. Vorbehaltlich einer Beendigung gemäß
Abschnitt 6 beginnt die Laufzeit des Anstellungsverhältnisses des
Geschäftsführers gemäß dieser Vereinbarung zu dem Zeitpunkt, in dem die
Bestellung von Herrn Apel zum Geschäftsführer der Gesellschaft wirksam wird –
was für den 1. Januar 2018 vorgesehen ist – und ist danach unbefristet. Die
“Laufzeit” bezieht sich auf den Zeitraum, in dem der Geschäftsführer gemäß
dieser Vereinbarung tätig wird.

3.        SCOPE OF EMPLOYMENT; LOCATION.

  

3.        ART UND ORT DER ANSTELLUNG.

3.1      Scope of Service. During the Term of this Agreement, the Executive
shall serve as managing director of the Company.

  

3.1      Art der Anstellung. Während der Laufzeit dieser Vereinbarung wird Herr
Apel als Geschäftsführer der Gesellschaft tätig.

3.2      Duties. The Executive shall devote all of his professional attention
and effort, all of his professional expertise and ability and all of his
experience to the Company. The Executive shall at all times perform his
functions with the due care of a prudent business man and in accordance with the
law, in particular in accordance with the German Limited Liability Companies Act
(GmbH-Gesetz), with the provisions of the Company’s Articles of Association, the
provisions of Agreement, the applicable rules of procedure for the management,
the applicable memorandum of association and the instructions from shareholders
at shareholders’ meetings. The Executive shall represent the Company in
accordance with the German Limited Liability Companies Act (GmbH-Gesetz). The
Company may appoint further managing directors at any time and amend the
Executive’s power to represent the Company at any time. In the event more than
one managing director has been appointed by the Company, the Company is to be
managed in consultation with the other managing directors at all times.

  

3.2      Pflichten. Der Geschäftsführer wird seine volle Einsatzbereitschaft und
Arbeitsleistung, seine gesamten Fachkenntnisse und beruflichen Fähigkeiten sowie
seine gesamte Berufserfahrung in den Dienst der Gesellschaft stellen. Der
Geschäftsführer wird sein Amt stets mit der Sorgfalt eines ordentlichen
Kaufmannes und nach Maßgabe der Gesetze, insbesondere des GmbH-Gesetzes, der
Bestimmungen der Satzung der Gesellschaft, dieses Anstellungsvertrages, der
jeweiligen Geschäftsordnung für die Geschäftsführung, des jeweiligen
Gesellschaftsvertrags sowie den Weisungen der Gesellschafterversammlung ausüben.
Der Geschäftsführer vertritt die Gesellschaft in Übereinstimmung mit dem
GmbH-Gesetz. Die Gesellschaft kann jederzeit weitere Geschäftsführer bestellen
und die Vertretungsbefugnis des Geschäftsführers jederzeit ändern. Sind mehrere
Geschäftsführer bestellt, so hat die Leitung des Unternehmens stets in
Abstimmung mit den anderen Geschäftsführern zu erfolgen.

 

3



--------------------------------------------------------------------------------

3.3      Assumption of Further Functions. Upon the request of the Company, the
Executive shall also take on duties and responsibilities at businesses and/or
entities that are affiliated with the Company, in particular the duties and
responsibilities of a member of a management body or supervisory board or a
similar position. The same applies to taking on functions at associations and
similar organizations, to the extent that the Company has an interest in same.
Subject to a written agreement by and the between the parties or this Agreement
stating otherwise, the assumption of any such duties and responsibilities does
not give rise to any further service relationships between the parties nor to
any separate remuneration rights or entitlements. To the extent that the
Executive does indeed receive separate remuneration for taking on said positions
and offices, said remuneration shall be offset against the Executive’s
remuneration rights and entitlements under this Agreement.

  

3.3      Übernahme weiterer Funktionen. Auf Anfrage der Gesellschaft wird der
Geschäftsführer auch Aufgaben und Pflichten bei Unternehmen und
Geschäftseinheiten übernehmen, die mit der Gesellschaft verbunden sind,
insbesondere die Aufgaben und Pflichten eines Geschäftsführungsorgans oder
Aufsichtsrates oder eine ähnliche Position. Dies gilt gleichermaßen für die
Übernahme von Funktionen bei Verbänden und ähnlichen Organisationen, soweit die
Gesellschaft daran ein Interesse hat. Soweit nicht in einer schriftlichen
Vereinbarung der Parteien oder dieser Vereinbarung abweichend bestimmt,
erwachsen aus der Übernahme solcher Aufgaben und Pflichten keine weiteren
Anstellungsverhältnisse und keine weitergehenden Vergütungsansprüche. Sofern der
Geschäftsführer für die Übernahme solcher Ämter und Funktionen tatsächlich eine
gesonderte Vergütung erhält, wird diese mit den Vergütungsansprüchen des
Geschäftsführers nach dieser Vereinbarung verrechnet.

In particular, the Executive shall also serve as Chief Operating Officer – Food
and Beverage of Multi-Color Corporation. The Executive shall have all authority,
duties and responsibilities customarily exercised by an individual serving as
Chief Operating Officer – Food and Beverage in a corporation of the size and
nature of the Multi-Color Corporation and such other authority, duties and
responsibilities as are delegated to him by the Board or the Multi-Color
Corporation’s Chief Executive Officer from time to time.

  

Insbesondere wird der Geschäftsführer auch als „Chief Operating Officer – Food
and Beverage“ für die Multi-Color Corporation tätig werden. Der Geschäftsführer
wird dabei über sämtliche Befugnisse, Pflichten und Verantwortlichkeiten
verfügen, die üblicherweise einer Person zustehen, die als „Chief Operating
Officer – Food and Beverage“ in einem Unternehmen dieser Art und Größe tätig ist
sowie über solche Befugnisse, Pflichten und Verantwortlichkeiten verfügen, die
ihm vom Vorstand oder dem Vorstandsvorsitzenden der Multi-Color Corporation
zeitweise übertragen werden.

Notwithstanding the foregoing, it shall not be a violation of this Agreement for
the Executive to (A) serve on corporate, trade association, civic or charitable
boards or committees, (B) deliver lectures, fulfil speaking engagements or

  

Es stellt keinen Verstoß gegen diese Vereinbarung vor, wenn der Geschäftsführer
(A) in Fachverbänden, unternehmerischen, bürgerlichen oder wohltätigen
Vereinigungen bzw. Ausschüssen tätig ist, (B) Vorlesungen

 

4



--------------------------------------------------------------------------------

teach at educational institutions, or (C) manage personal investments and
affairs, so long as such activities do not significantly interfere with the
performance of the Executive’s responsibilities as an employee of the Company in
accordance with this Agreement.

  

hält, Vortragsverpflichtungen nachkommt sowie an Bildungseinrichtungen
unterrichtet, oder (C) persönlichen Investitionen und Angelegenheiten nachgeht,
solange diese Tätigkeiten die Erfüllung der Verantwortlichkeiten des
Geschäftsführers gemäß dieser Vereinbarung nicht wesentlich beeinträchtigen.

3.4      Location and Travel. During the Term of this Agreement, the Executive
shall principally perform his duties at the Company’s offices located in
Hannoversch Münden, Germany, except in the event the Executive agrees in writing
to another location. Notwithstanding the foregoing, the Company may, as far as
it is reasonable and considering the Executive’s interests, relocate the
Executive to the principal office located in Frankfurt am Main. However,
Multi-Color Corporation is headquartered in Batavia, Ohio, and the Executive
shall attend this office from time to time, and undertake such other national
and international travel, as may be reasonably necessary for the proper
performance of his duties. The Company may request a change in the Executive’s
principal place of work to Batavia, Ohio, subject to the Executive consenting to
such change. If the Executive’s principal place of work is changed and the
Executive agrees to move his principal place of residence, the Company will
reimburse the Executive for his reasonable relocation costs, real estate agent
and solicitor fees and other incidental expenses associated with his transfer to
the United States as well as his repatriation to Germany.

  

3.4      Anstellungsort und Dienstreisen. Während der Laufzeit dieser
Vereinbarung nimmt der Geschäftsführer seine Aufgaben grundsätzlich in den
Geschäftsräumen der Gesellschaft in Hannoversch Münden wahr, es sei denn, dass
der Geschäftsführer einem anderen Ort schriftlich zustimmt. Die Gesellschaft
kann, soweit dies angemessen ist und die Interessen des Geschäftsführers
berücksichtigt, den Geschäftsführer in die Hauptniederlassung in Frankfurt am
Main versetzen. Der Hauptsitz der Multi-Color Corporation befindet sich jedoch
in Batavia, Ohio (US) und der Geschäftsführer hat zeitweise diesen Geschäftssitz
aufzusuchen und weitere nationale und internationale Geschäftsreisen zu
unternehmen, soweit dies für eine ordnungsgemäße Erfüllung seiner Aufgaben
angemessen und erforderlich ist. Die Gesellschaft kann den Hauptarbeitsort des
Geschäftsführers nach Batavia, Ohio (US), verlegen, sofern der Geschäftsführer
einer solchen Änderung zustimmt. Wenn sich der Hauptarbeitsort des
Geschäftsführers ändert und dieser bereit ist, seinen (Haupt-)Wohnsitz zu
verlegen, erstattet die Gesellschaft dem Geschäftsführer seine die mit seinem
Umzug in die USA und ggf. seiner späteren Rückkehr nach Deutschland verbundenen
Umzugskosten, Immobilienmakler- und Anwaltskosten sowie andere Nebenkosten in
angemessenem Umfang.

4.        COMPENSATION.

  

4.        VERGÜTUNG.

4.1      Base Salary. Effective January 1, 2018, the Executive shall receive a

  

4.1      Grundgehalt. Mit Wirkung zum 1. Januar 2018 erhält der Geschäftsführer
ein

 

5



--------------------------------------------------------------------------------

beginning Annual Base Salary of €325,000. The Annual Base Salary shall be
reviewed annually based upon Executive’s performance, pertinent salary survey
information and such other information as the Compensation Committee deems
appropriate, but may not be adjusted downward without the Executive’s written
consent. The Annual Base Salary shall be payable net of all bank fees in
accordance with the Company’s normal payroll practices, and is subject to all
proper taxes and withholding. After any such adjustment, the term “Annual Base
Salary” as used in this Agreement shall thereafter refer to such amount as
adjusted.

  

jährliches Grundgehalt in Höhe von (zunächst) EUR 325.000 (in Worten:
dreihundertfünfundzwanzigtausend) brutto. Das Jahresgrundgehalt wird jährlich
überprüft, basierend auf der Leistung des Geschäftsführers, relevanten
Gehaltsstrukturdaten und anderen Informationen, die das “Compensation Committee”
als relevant erachtet, kann jedoch ohne die schriftliche Zustimmung des
Geschäftsführers nicht reduziert werden. Das Jahresgrundgehalt ist zahlbar nach
Abzug aller Abgaben gemäß den normalen Gehaltsabrechnungsprozessen der
Gesellschaft und unterliegt allen einschlägigen Steuern und Sozialabgaben. Nach
einer Anpassung bezieht sich der in diesem Vertrag verwendete Begriff
“Jahresgrundgehalt” auf den jeweils angepassten Betrag.

4.2      Bonus. Effective April 1, 2018, Executive will be eligible to
participate in the Multi-Color Corporation Management Incentive Compensation
Program (the “Incentive Plan”), subject to the terms and conditions as specified
in the Incentive Plan. The Incentive Plan is based on meeting certain financial
targets as established by, and in the sole discretion of, the Board or by the
Compensation Committee of the Board of Multi-Color Corporation on an annual
basis. The bonus target, as a percent of Annual Base Salary, is 50%, with a
bonus range between 25% and 75% of Annual Base Salary. If financial targets are
met between the minimum, target and maximum brackets, the payout is calculated
on a prorated basis between the two brackets that apply. The Executive shall be
paid his Bonus when other executives of the Company are paid their annual
bonuses, but in no event beyond the last day on which such payment would qualify
as a short-term deferral under Treasury Regulation § 1.409A-1(b)(4). In the
event the Agreement is terminated by the Company for good cause (Section 626
German Civil Code (BGB), there shall be no entitlement to a bonus for the

  

4.2      Bonus. Mit Wirkung zum 1. April 2018 ist der Geschäftsführer
berechtigt, an dem “Multi-Color Color Corporation Management Incentive
Compensation Program” (dem “Incentive Plan”) teilzunehmen, entsprechend der im
Incentive Plan festgelegten Bedingungen. Der Incentive Plan basiert auf der
Erfüllung bestimmter finanzieller Ziele, die von und nach alleinigem Ermessen
des Vorstands oder des “Compensation Committee” des Vorstands der Multi-Color
Corporation jährlich bestimmt werden. Der Zielbonus beträgt 50% des
Jahresgrundgehalts, wobei der Bonusrahmen zwischen 25% und 75% des
Jahresgrundgehalts liegt. Werden die finanziellen Ziele zwischen den Mindest-,
Ziel-und Höchstgrenzen erreicht, so erfolgt die Berechnung anteilig zwischen den
beiden jeweils einschlägigen Grenzen. Der Geschäftsführer erhält seinen Bonus in
dem Zeitpunkt, in dem auch andere Führungskräfte der Gesellschaft ihren
Jahresbonus erhalten, jedoch in keinem Falle nach dem Tag, an dem diese Zahlung
als “short term deferral” gemäß (US) Treasury Regulation § 1.409A-1(b)(4) gelten
würde. Sofern dieser Anstellungsvertrag

 

6



--------------------------------------------------------------------------------

relevant financial year. In other cases of a departure in the course of a given
year the bonus shall be calculated according to the level of target achievement
at the time of departure and in the event said departure is preceded by an
irrevocable release of the Executive from duty, it shall be calculated according
to the level of target achievement at the time of said release.

  

durch die Gesellschaft aus wichtigem Grund (§ 626 BGB) gekündigt wird, besteht
für das betreffende Geschäftsjahr kein Bonusanspruch. In sonstigen Fällen des
unterjährigen Ausscheidens bemisst sich der Bonus nach dem Zielerreichungsgrad
zum Zeitpunkt des Ausscheidens und im Falle einer vorhergehenden
unwiderruflichen Freistellung des Geschäftsführers nach dem Zielerreichungsgrad
zum Zeitpunkt der Freistellung.

4.3       Restricted Stock Grant; Stock Option and Restricted Stock Awards.
Effective April 1, 2018, the Executive shall participate in a share based bonus
program of Multi-Color Corporation and shall be granted a number of restricted
share units (RSU’s) of Multi-Color’s stock having a total value equal to
US$285,000 and such number of common stock (Restricted Shares) of Multi-Color
Corporation having a total value equal to US$95,000, as set forth more fully in
that certain Restricted Share Unit Agreement (Performance-Based), and that
certain Restricted Share Agreement (Time-Based), each dated April 1, 2018. The
Executive may be eligible for future grants during the Term of this Agreement,
as determined and subject to the terms set by the Board of Multi-Color
Corporation or its committees from time to time.

  

Mit Wirkung zum 1. April 2018 wird der Geschäftsführer an einem anteilsbasierten
Bonus Programm der Multi-Color Corporation teilnehmen und erhält eine Anzahl von
“Restricted Stock Units” (“RSUs”) aus dem Aktienbestand der Multi-Color
Corporation mit einem Gesamtwert von USD 285.000 sowie eine Anzahl von Aktien
(“Restricted Shares”) der Gesellschaft, deren Gesamtwert USD 95.000 entspricht,
wie in dem “Restricted Share Unit Agreement” (leistungsabhängig) sowie dem
“Restricted Share Agreement” (zeitabhängig), jeweils datierend auf den 1. April
2018, näher geregelt. Der Geschäftsführer kann während der Laufzeit dieser
Vereinbarung gegebenenfalls zum Bezug weiterer Zuwendungen berechtigt sein,
wobei sich dies nach den Bedingungen richtet, die der Vorstand der Multi-Color
Corporation oder seine Ausschüsse festlegen.

4.4      Pension Plan. The Company will, if and to the extent that this is
permissible from a legal and a tax perspective, continue the existing
occupational pension, i.e. the Executive may make an annual pension contribution
of up €15,000 gross by way of a salary conversion to an appropriate pension fund
and the Company will continue to pay the annual contributions to the existing
company direct insurance (plus tax), in the amount of €1,752. In addition, the
Company will also make the required contribution to the statutory pension fund.

  

4.4      Altersversorgung. Sofern und soweit gesetzlich und steuerlich zulässig,
wird die Gesellschaft die bestehende Altersversorgung fortführen und damit
sowohl dem Geschäftsführer ermöglichen, im Wege einer Entgeltumwandlung einen
jährlichen Vorsorgebetrag von bis zu EUR 15.000 brutto an eine entsprechende
Pensionskasse zu übertragen als auch den Beitrag zur bestehenden
Firmendirektversicherung zuzüglich Steuern in Höhe von EUR 1.752 weiter zahlen.
Zudem wird die Gesellschaft den vorgeschriebenen Beitrag zur gesetzlichen

 

7



--------------------------------------------------------------------------------

  

Rentenversicherung leisten.

4.5      Accident Insurance The Company shall, if and to the extent that this is
legally permissible, continue the existing accident insurance for the Executive.
All claims to benefits shall be subject to the terms and conditions of the
applicable insurance policy.

  

4.5      UnfallversicherungDie Gesellschaft wird, sofern und soweit gesetzlich
zulässig, die zugunsten des Geschäftsführers bestehende Unfallversicherung
fortführen. Es gelten die Versicherungsbedingungen in ihrer jeweiligen Fassung.

4.6      Medical Insurance. During the Term of this Agreement, if the Executive
participates in a private health care policy instead of a mandatory health care
policy, the Company will subsidize such private health care policy up to the
statutory employer maximum.

  

4.6      Krankenversicherung. Wenn der Geschäftsführer während der Dauer dieser
Vereinbarung Beiträge an eine private statt eine gesetzliche Krankenversicherung
zahlt, übernimmt die Gesellschaft einen Teil dieser Beitragspflicht bis zur Höhe
des Arbeitgeberanteils in der gesetzlichen Krankenversicherung.

4.7    Expenses. During the Term of this Agreement, the Executive shall be
entitled to receive prompt reimbursement for all reasonable business expenses
incurred by the Executive in accordance with the Company’s policies, as
applicable from time to time, and in compliance with applicable tax laws.

  

4.7      Aufwendungen. Während der Laufzeit dieser Vereinbarung hat der
Geschäftsführer Anspruch auf Erstattung der ihm in geschäftlichen
Angelegenheiten entstehenden angemessenen Aufwendungen gemäß der jeweils
geltenden Richtlinien der Gesellschaft und im Einklang mit den jeweils
anwendbaren steuerlichen Vorschriften.

4.8      Automobile Allowance. During the Term of this Agreement, the Executive
will be provided a leased vehicle in accordance with the Company’s car policy.
The leased vehicle may be used for private purposes. Any private use that
results in a non-cash benefit will be taxed at a flat-rate according to current
tax regulations, or through other tax approaches as permitted by German tax law.
This tax is to be borne by the Executive.

  

4.8      Dienstwagen. Während der Laufzeit dieser Vereinbarung wird dem
Geschäftsführer ein Dienstwagen entsprechend der Dienstwagenrichtlinie der
Gesellschaft (“Company’s Car Policy”) zur Verfügung gestellt. Der Dienstwagen
darf für private Zwecke genutzt werden. Jede private Nutzung, die zu einer
geldwerten Leistung führt, ist nach den geltenden steuerrechtlichen Vorschriften
oder nach sonstigen steuerlichen Ansätzen des deutschen Steuerrechts zu
versteuern. Diese Steuer trägt der Geschäftsführer.

4.9      Leave. The Executive is entitled to an annual leave of 30 working days
per calendar year.. Leave must be scheduled with sufficient advance notice to
take into account the Company’s business needs. Days of annual leave of a given
calendar must be taken by 31 March of the following year, after

  

4.9      Urlaub. Der Geschäftsführer hat Anspruch auf einen Jahresurlaub von 30
Arbeitstagen. Urlaub muss mit einer ausreichenden Vorlaufzeit geplant werden, um
die betrieblichen Erfordernisse der Gesellschaft zu berücksichtigen. Urlaubstage
eines Kalenderjahres müssen bis zum 31. März des

 

8



--------------------------------------------------------------------------------

which they shall be forfeited with no payment in lieu made.

  

Folgejahres genommen werden, sonst verfallen sie ohne dass ein finanzieller
Ausgleich erfolgt.

5.      CONFIDENTIALITY, NON-COMPETITION AND OTHER COVENANTS. In consideration
of the Company’s employment of the Executive and such additional consideration
as required by applicable law and hereinafter provided, the Executive does
covenant and agree with the Company as follows:

  

5.      VERTRAULICHKEIT UND WETTBEWERBSVERBOTE. In Ansehung des
Anstellungsverhältnisses zwischen dem Geschäftsführer und der Gesellschaft sowie
unter Berücksichtigung weiterer Erwägungen gemäß einschlägiger gesetzlicher
Bestimmungen, die im Folgenden aufgeführt werden, erkennt der Geschäftsführer
die nachfolgenden Verpflichtungen an und kommt mit der Gesellschaft wie folgt
überein:

5.1      Non-Disclosure of Confidential Materials, Information and Intellectual
Property. The Executive acknowledges that as a leader in the highly-competitive
businesses of printing labels, including but not limited to, inmold, pressure
sensitive, heat transfer, cut and stack and shrink sleeve label technologies,
the Company and its affiliates have developed, acquired and implemented
confidential intellectual property, materials and information, proprietary
strategies and programs, which the Company and its affiliates have taken steps
to protect as trade secrets (as defined in Ohio’s Uniform Trade Secrets Act,
OHIO REV. CODE §§ 1333.61—1333.69) and which include copyrighted materials,
patent materials, expansion plans, market research, sales systems, marketing
programs, product development strategies, budgets, pricing and cost strategies,
identity and requirements of accounts, and other non-public proprietary
information regarding customers and employees of the Company and its affiliates
or of customers or non-public proprietary information regarding the business of
the Company and its affiliates or the business of customers of the Company and
its affiliates (collectively “Confidential Materials and Information”). In
performing duties for the Company and its affiliates, the Executive

  

5.1      Geheimhaltung vertraulicher Materialien, Informationen und geistigen
Eigentums. Dem Geschäftsführer ist bekannt, dass die Gesellschaft sowie die mit
ihr verbundenen Unternehmen als führendes Unternehmen im hart umkämpften Bereich
des Etikettendrucks, einschließlich, aber nicht beschränkt auf, Inmold-,
Haftklebe-, Wärmetransfer-, Zuschnitt-, Stapel- und
Schrumpfschlauch-Etikettentechnologien, vertrauliche Immaterialgüter,
Materialien und Informationen, sowie urheberrechtlich geschützte Strategien und
Programme entwickelt, erworben und implementiert hat, die die Gesellschaft und
die mit ihr verbundenen Unternehmen als Geschäftsgeheimnisse (im Sinne des
US-amerikanischen Ohio’s Uniform Trade Secrets Act, US-OHIO REV. CODE §§ 1333.61
- 1333.69) schützen lassen und die urheberrechtlich geschützte Güter, Patente,
Wachstumspläne, Marktforschungsinformationen, Vertriebssysteme,
Marketingprogramme, Produktentwicklungsstrategien, Budgetplanungen, Preis- und
Kostenstrategien sowie Kennungen und Anforderungen von Konten und andere nicht
öffentlich zugängliche Informationen über Kunden und Mitarbeiter der
Gesellschaft und mit ihr

 

9



--------------------------------------------------------------------------------

regularly will be exposed to and work with Confidential Materials and
Information of the Company and its affiliates. The Executive acknowledges that
such Confidential Materials and Information are critical to the success of the
Company and its affiliates and that Company and its affiliates have invested
substantial money in developing these Confidential Materials and Information.
While the Executive is employed by the Company, and after such employment ends
for any reason, the Executive will not reproduce, publish, disclose, use,
reveal, show, or otherwise communicate to any person or entity any Confidential
Materials and Information of the Company and its affiliates, unless specifically
assigned or directed by the Company or its affiliates to do so or unless it
shall have become public knowledge (other than by acts by the Executive or
representatives of the Executive in violation of this Agreement). The covenant
in this Section 5.1 has no temporal, geographical or territorial restriction or
limitation, and it applies wherever the Executive may be located. The engaging
by the Executive in any of the activities prohibited by this Section 5.1 shall
constitute improper appropriation and/or use of such information. The Executive
expressly acknowledges the trade secret status of the confidential information
of the Company and its affiliates and that the confidential information
constitutes a protectable business interest of the Company and its affiliates .

  

verbundener Unternehmen oder nicht-öffentlich zugängliche Informationen der
Kunden über die Geschäftstätigkeit der Gesellschaft und mit ihr verbundener
Unternehmen oder das Geschäft der Kunden der Gesellschaft und mit ihr
verbundener Unternehmen (zusammen “vertrauliche Materialien und Informationen”)
beinhalten. Bei der Erfüllung seiner Pflichten gegenüber der Gesellschaft und
mit ihr verbundener Unternehmen ist der Geschäftsführer regelmäßig mit
vertraulichen Materialien und Informationen der Gesellschaft und mit ihr
verbundener Unternehmen in Kontakt und arbeitet mit diesen. Der Geschäftsführer
erkennt an, dass solche vertraulichen Materialien und Informationen für den
Erfolg der Gesellschaft und der mit ihr verbundenen Unternehmen entscheidend
sind und dass die Gesellschaft und die mit ihr verbundenen Unternehmen
erhebliche Mittel in die Entwicklung der vertraulichen Materialien und
Informationen investiert haben. Solange der Geschäftsführer bei der Gesellschaft
angestellt ist sowie nach Beendigung dieses Anstellungsverhältnisses, gleich aus
welchem Beendigungsgrund, wird der Geschäftsführer keine vertraulichen
Materialien und Informationen der Gesellschaft oder mit ihr verbundener
Unternehmen reproduzieren, veröffentlichen, zugänglich machen, verwenden,
offenlegen, darstellen oder auf andere Weise an eine Person oder ein Unternehmen
kommunizieren, es sei denn, dass die Gesellschaft oder ein mit ihr verbundenes
Unternehmen dies ausdrücklich zulässt oder anordnet oder dass das vertrauliche
Material oder die Information öffentlich bekannt wird (ausgenommen durch
Handlungen des Geschäftsführers oder seiner Vertreter). Die
Vertraulichkeitsvereinbarung in diesem Abschnitt 5.1 hat keine zeitliche,
geografische oder territoriale Beschränkung und gilt überall dort, wo sich der
Geschäftsführer befindet. Die Vornahme einer der in Abschnitt 5.1 verbotenen
Tätigkeiten durch den Geschäftsführer stellt eine

 

10



--------------------------------------------------------------------------------

  

unzulässige Aneignung und / oder Verwendung solcher Informationen dar. Der
Geschäftsführer anerkennt ausdrücklich den Geschäftsgeheimnisstatus der
vertraulichen Informationen der Gesellschaft und mit ihr verbundener Unternehmen
an sowie dass diese ein zu schützendes Geschäftsinteresse der Gesellschaft und
der mit ihr verbundenen Unternehmen darstellen.

5.2      Immunity from Liability for Disclosure. Pursuant to 18 U.S.C § 1833
(b)(3)(A), the Company hereby notifies the Executive of his immunity from
criminal or civil liability under Federal or State trade secret laws for
disclosure of a trade secret that is made either: (1) in confidence to a
Federal, State, or local government official, either directly or indirectly, or
to an attorney solely for the purpose of reporting or investigating a suspected
violation of law; or (2) in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal. Unless otherwise stated in
this Agreement, the preceding sentence and the immunity granted therein does not
restrict the Company or one of its affiliates’ right to enforce the
confidentially obligations under Section 5.1 or prevent the Company and its
affiliates from pursuing a cause of action for a breach of these confidentiality
obligations, provided that such cause of action does not arise out of Federal or
State trade secret law.

  

5.2      Haftungsausschluss bei Offenlegung. Gemäß 18 U.S.C § 1833 (b) (3) (A)
informiert die Gesellschaft hiermit den Geschäftsführer über den Ausschluss von
strafrechtlicher oder zivilrechtlicher Haftung nach US-Geheimnisschutzgesetzen
für die Offenlegung eines Geschäftsgeheimnisses, welches entweder:
(1) vertraulich, direkt oder indirekt an einen Bundes-, Staats- oder lokalen
Regierungsbeamten, oder an einen Anwalt mit dem alleinigen Ziel erfolgt, einen
mutmaßlichen Gesetzesverstoß zu melden oder zu untersuchen; oder (2) in einer
Beschwerde oder einem anderen Dokument erfolgt, das in einer Klage oder einem
anderen Verfahren eingereicht wurde, wenn diese Einreichung versiegelt erfolgte.
Sofern in dieser Vereinbarung nichts anderes bestimmt ist, schränkt der
vorstehende Satz und der darin gewährte Haftungsausschluss das Recht der
Gesellschaft oder mit ihr verbundener Unternehmen zur Durchsetzung der
Vertraulichkeitsverpflichtungen nach Ziffer 5.1 nicht ein oder hindert die
Gesellschaft oder die mit ihr verbundenen Unternehmen nicht daran, Ansprüche
wegen Verletzung dieser Geheimhaltungspflichten geltend zu machen, sofern sich
der Grund dieser Ansprüche nicht aus US-Geheimnisschutzgesetzen ergibt.

5.3      Non-Solicitation of the Company’s Employees. For a period of
twenty-four (24) months after the termination of his service relationship, the
Executive will not actively solicit, either directly or indirectly through any
third person, any other employee of the Company to terminate his or her

  

5.3      Verbot der Abwerbung von Mitarbeitern des Unternehmens. Für einen
Zeitraum von vierundzwanzig (24) Monaten nach der Beendigung des
Anstellungsverhältnisses wird der Geschäftsführer weder direkt noch indirekt
durch eine dritte Person, einen anderen

 

11



--------------------------------------------------------------------------------

employment with the respective entity without the written consent of the
Company. For each action resulting in the culpable breach of this
non-solicitation covenant, the Executive shall pay a contractual penalty equal
to one gross monthly salary. This does not limit the Company’s right to claim
further damages and take further actions and remedies available to it at law in
the event of a breach. The non-solicitation obligation shall also apply to
employees of affiliates of the Company.

  

Angestellten der Gesellschaft dazu bewegen, sein Anstellungsverhältnis mit der
jeweiligen Gesellschaft ohne schriftliche Zustimmung der Gesellschaft zu
beenden. Für jeden schuldhaften Verstoß gegen dieses Abwerbeverbot hat der
Geschäftsführer eine Vertragsstrafe von einen Bruttomonatsgehalt zu zahlen. Dies
schränkt das Recht der Gesellschaft zur Geltendmachung weiterer Schäden und zur
Ergreifung weiterer Maßnahmen im Falle eines Verstoßes nicht ein. Dieses
Abwerbeverbot gilt ebenso für Mitarbeiter verbundener Unternehmen.

5.4      Covenant Against Unfair Competition

  

5.4      Nachvertragliches Wettbewerbsverbot.

(a)      While the Executive is employed by the Company, and for a period of
eighteen (18) months after the termination of his employment, the Executive will
not, either directly or indirectly: (i) work for any individual or entity – be
it as a managing director, an employee, on a self-employed or any other basis-,
or own, control, or invest in any entity, that is a direct or indirect
competitor of the Company or its affiliates in North America, Germany, Belgium,
the United Kingdom, France, Australia, South Africa, Italy, Romania, Poland or
Chile (the “Non-Compete Region”); or (ii) call on, solicit or communicate with
any customers of the Company or its affiliates or prospects for the purpose of
obtaining such customer’s or prospect’s business in violation of the
restrictions on competition contained in clause (i) of this Section 5.4, other
than for the benefit of the Company or its affiliates. As used in this
Agreement, the term “customer” means a business entity (including
representatives of such business entity) to which the Company or its affiliates
provided goods or services at any time in the prior twenty-four (24) months
before the termination or expiration of this Agreement, and the term “prospect”
means a business entity (including representatives of such business entity) to
which, at any time in

  

(a)      Während der Geschäftsführer bei der Gesellschaft angestellt ist und für
einen Zeitraum von achtzehn (18) Monaten nach Beendigung seines
Anstellungsverhältnisses wird der Geschäftsführer weder direkt noch indirekt:
(i) für irgendeine natürliche oder juristische Person als Geschäftsführer,
Arbeitnehmer, Selbständiger oder auf andere Weise tätig werden oder ein
Unternehmen besitzen, kontrollieren oder in dieses investieren, das ein direkter
oder indirekter Wettbewerber der Gesellschaft oder der mit ihr verbundenen
Unternehmen in Nordamerika, Deutschland, Belgien, dem Vereinigten Königreich,
Frankreich, Australien, Südafrika, Italien, Rumänien, Polen oder Chile (die
“Region des Wettbewerbsverbots”) ist; oder (ii) einen Kunden oder Interessenten
der Gesellschaft oder der mit ihr verbundenen Unternehmen ersuchen, auffordern
oder mit ihm kommunizieren, um das Geschäft dieses Kunden oder Interessenten
unter Verletzung der Beschränkung durch dieses in Klausel (i) dieses Abschnitts
5.4 enthaltenen Wettbewerbsverbot, anders als zum Vorteil der Gesellschaft oder
mit ihr verbundener Unternehmen, zu erlangen. Im Sinne dieser Vereinbarung
bedeutet der Begriff “Kunde” eine wirtschaftliche Einheit (einschließlich
Vertretern einer solchen wirtschaftlichen

 

12



--------------------------------------------------------------------------------

the previous twenty four (24) months before the termination or expiration of
this Agreement, the Company or its affiliates made a written proposal for
providing goods or services. Ownership, for personal investment purposes only,
of not in excess of two percent (2%) of the voting stock of any publicly held
corporation, shall not constitute a violation hereof.

  

Einheit), der die Gesellschaft oder mit ihr verbundene Unternehmen in den
letzten vierundzwanzig (24) Monaten vor Beendigung oder Ablauf dieser
Vereinbarung Güter oder Dienstleistungen zur Verfügung gestellt haben und der
Begriff “Interessent” bezeichnet eine wirtschaftlichen Einheit (einschließlich
Vertretern dieser wirtschaftlichen Einheit), der die Gesellschaft oder mit ihr
verbundene Unternehmen in den letzten vierundzwanzig (24) Monaten vor Beendigung
oder Ablauf dieser Vereinbarung schriftlich einen Vorschlag für die
Bereitstellung von Waren oder Dienstleistungen gemacht haben. Der Erwerb von
nicht mehr als zwei Prozent (2%) des Stimmrechtsbestandes einer öffentlich
gehaltenen Kapitalgesellschaft, der ausschließlich zu persönlichen Anlagezwecken
gehalten wird, stellt keinen Verstoß gegen diese Bestimmung dar.

(b)      As consideration for the restrictive covenants set forth in this
Section 5.4, for the eighteen (18) months following the Date of Termination (the
“Post-Contractual Non-Compete Period”), the Executive shall receive an amount
that, for every year in which the post-contractual non-compete covenant applies,
equals to 50% of the Executive’s total remuneration most recently received by
him pursuant to his contract.

  

(b)      Als Gegenleistung für die in diesem Abschnitt 5.4 vorgesehenen
Wettbewerbsbeschränkungen erhält der Geschäftsführer für einen Zeitraum von
achtzehn (18) Monaten seit dem Tag der Beendigung dieser Vereinbarung
(“nachvertragliches Wettbewerbsverbot”) einen Betrag, der für jedes Jahr, in dem
das nachvertragliche Wettbewerbsverbot gilt, 50% der Gesamtvergütung des
Geschäftsführers ausmacht, welche dieser zuletzt gemäß seinem Vertrag erhalten
hat.

(c)      All other income received from the Executive during the
Post-Contractual Non-Compete Period are deducted from the compensation payment
pursuant to section 74c German Commercial Code (HGB). At the end of each quarter
during the Post-Contractual Non-Compete Period, the Executive shall, without
being asked to do so, submit a written statement on whether he received income
from other sources and if so what amount. If so requested, the Executive shall
provide sufficient proof.

  

(c)      Sämtliche Einkünfte, die der Geschäftsführer während der Dauer des
nachvertraglichen Wettbewerbsverbots erzielt, werden von der Karenzentschädigung
nach § 74c HGB abgezogen. Am Ende eines jeden Quartals während der Dauer des
nachvertraglichen Wettbewerbsverbots hat der Geschäftsführer unaufgefordert eine
schriftliche Erklärung darüber abzugeben, ob und in welcher Höhe er Einnahmen
aus anderen Quellen erhalten hat. Auf Verlangen hat der Geschäftsführer
hinreichenden

 

13



--------------------------------------------------------------------------------

  

Nachweis zu erbringen.

(d)      For each action resulting in the culpable breach of the
post-contractual non-compete covenant, the Executive shall pay a contractual
penalty equal to the gross monthly salary most recently received by him. Should
the breach consist in participating in the capital of a competing undertaking or
entering into a contract for the performance of a continuing service (e.g. an
employment, service, commercial agent or consultancy agreement), the contractual
penalty shall be imposed anew for each month in which the ongoing breach occurs.
If individual breaches occur within the scope of an ongoing breach, the
contractual penalty owed for the ongoing breach shall cover the penalty for the
individual breach. Where several contractual penalties are imposed, the total
amount of the penalties to be paid shall be limited to six times the monthly
gross salary most recently received by the Executive.

  

(d)      Für jede Handlung, die eine schuldhafte Verletzung dieses
nachvertraglichen Wettbewerbsverbots zur Folge hat, hat der Geschäftsführer eine
Vertragsstrafe in Höhe eines von ihm zuletzt bezogenen Bruttomonatsgehalts zu
zahlen. Besteht der Verstoß darin, an einem konkurrierenden Unternehmen
beteiligt zu sein oder einen Vertrag über die Erbringung einer fortlaufenden
Dienstleistung abgeschlossen zu haben (z. B. einen Anstellungs-,
Dienstleistungs-, Handelsvertreter- oder Beratervertrag), so wird die
Vertragsstrafe für jeden Monat neu angesetzt, in welchem der fortlaufende
Verstoß auftritt. Wenn einzelne Verstöße im Rahmen eines fortlaufenden Verstoßes
auftreten, so soll die Vertragsstrafe, die für den fortlaufenden Verstoß
geschuldet wird, die Strafe für den individuellen Verstoß mitumfassen. Wenn
mehrere Vertragsstrafen verhängt werden, ist der Gesamtbetrag der zu zahlenden
Strafen auf das Sechsfache eines Bruttomonatsgehalts, wie es der Geschäftsführer
zuletzt erhalten hat, begrenzt.

(e)      The Company reserves the right to claim further damages and take
further actions and remedies available to it at law in the event of a breach
(e.g. restrictive injunction).

  

(e)      Die Gesellschaft behält sich das Recht vor, im Falle eines Verstoßes
weitere Schadensersatzansprüche geltend zu machen und rechtliche Schritte
einzuleiten (z.B. eine einstweilige Verfügung zu erwirken).

(f)      Unless otherwise provided in this section of the Agreement, Section 74
et seqq. German Commercial Code (HGB), in particular Section 74 a (1) HGB (rules
on reduction of invalid provisions to preserve validity) and Section 74 c HGB,
shall be applicable. The rule under Section 75 a HGB regarding the Company’s
option to waive imposition of the post-contractual non-compete obligations shall
be applicable with the proviso that the outstanding period following a relevant
waiver declaration is reduced to six months. The application of Section 75(2)
HGB is hereby excluded.

  

(f)      Sofern nicht in diesem Abschnitt anders geregelt, finden die §§ 74 ff.
HGB, insbesondere § 74 a Abs. 1 HGB (Vorschriften über die geltungserhaltende
Reduktion) und § 74 c HGB, Anwendung. Die Regelung des § 75 a HGB über die
Verzichtsmöglichkeit der Gesellschaft auf das nachvertragliche Wettbewerbsverbot
findet mit der Maßgabe Anwendung, dass sich der verbleibende Zeitraum seit der
Erklärung auf sechs Monate reduziert. Die Anwendung von § 75 Abs. 2 HGB wird
ausgeschlossen.

 

14



--------------------------------------------------------------------------------

(g)      The post-contractual non-compete covenant shall not enter into force if
the Agreement terminates for the reason that the Executive reaches the statutory
retirement age.

  

(g)      Das nachvertragliche Wettbewerbsverbot tritt nicht in Kraft, wenn die
Vereinbarung endet, weil der Geschäftsführer das gesetzliche
Renteneintrittsalter erreicht hat.

5.5      Return of Confidential Materials and Information. The Executive agrees
that whenever the Executive’s service relationship with the Company ends for any
reason, all documents, including information stored in electronic format,
containing or referring to Confidential Materials and Information of the Company
and its affiliates that may be in the Executive’s possession, or over which the
Executive may have control, will be delivered by the Executive to the respective
entity immediately, with no request being required.

  

5.5      Rückgabe von vertraulichen Unterlagen und Informationen. Der
Geschäftsführer erklärt sich bereit, im Falle der Beendigung des
Anstellungsverhältnisses gleich aus welchem Grund, unaufgefordert sämtliche
Dokumente, einschließlich elektronisch gespeicherter Informationen, die
vertrauliche Materialien und Informationen der Gesellschaft oder mit ihr
verbundener Unternehmen enthalten oder sich darauf beziehen und die sich im
Besitz des Geschäftsführers befinden oder über die der Geschäftsführer verfügt,
sofort an die Gesellschaft zurückzugeben.

5.6      Future Employer. If applicable, the Executive shall inform any
prospective or future employer of all of the restrictive covenants and
agreements contained in this Agreement, and provide such employer with a copy of
such provisions, prior to the commencement of that employment.

  

5.6      Zukünftiger Arbeitgeber. Falls einschlägig, hat der Geschäftsführer
jeden potenziellen oder zukünftigen Arbeitgeber über alle in dieser Vereinbarung
enthaltenen einschränkenden Klauseln und Vereinbarungen zu informieren und dem
Arbeitgeber vor Beginn dieser Beschäftigung eine Kopie dieser Bestimmungen zur
Verfügung stellen.

6.        TERMINATION OF EMPLOYMENT

  

6.        BEENDIGUNG DES ANSTELLUNGSVERHÄLTNISSES

6.1      Termination

 

The Executive’s service relationship with the Company shall end automatically
without notice upon the occurrence of the first of the following events:

  

6.1      Beendigung. Das Anstellungsverhältnis mit der Gesellschaft endet
automatisch bei Eintritt des ersten der folgenden Ereignisse:

(a)      Disability. On expiry of the month in which a decision is issued by the
responsible social security carrier, stating that the Executive is permanently
disabled and that he does not withdraw his application before the expiry of the
opposition period or restrict his application to a temporary pension. In any

  

(a)      Vollständige Erwerbsminderung. Mit Ablauf des Monats, in dem eine
Entscheidung des zuständigen Sozialversicherungsträgers ergeht, in welcher
festgestellt wird, dass der Geschäftsführer vollständig erwerbsgemindert ist,
sofern er seinen Antrag nicht vor Ablauf der

 

15



--------------------------------------------------------------------------------

case, the service relationship will not end automatically prior to the day on
which pension payments are made for the first time. If the social security
carrier grants only a temporary pension, the service relationship will be
suspended for the period for which this pension is granted, but no later than
the termination date in accordance with the first sentence. Sentences 1 and 2 do
not apply if the Executive is still able, without restrictions, to render the
work contractually owed;

  

Widerspruchsfrist zurückzieht oder auf eine Rente auf Zeit beschränkt. In jedem
Fall endet das Arbeitsverhältnis nicht automatisch vor dem Tag, an dem die
Rentenzahlungen zum ersten Mal geleistet werden. Wenn der
Sozialversicherungsträger nur eine Rente auf Zeit gewährt, so ruht das
Arbeitsverhältnis für den Zeitraum, für den diese Rente gewährt wird, längstens
jedoch bis zum Beendigungsdatum gemäß Satz 1. Die Sätze 1 und 2 gelten nicht,
wenn der Geschäftsführer ohne Einschränkung die vertraglich geschuldete Leistung
erbringen kann;

(b)      Retirement Age. On expiry of the month in which the Executive reaches
the applicable retirement age of the statutory pension insurance.

  

(b)      Renteneintrittsalter. Mit Ablauf des Monats, mit welchem der
Geschäftsführer das für ihn geltende gesetzliche Renteneintrittsalter erreicht.

6.2      Term and Termination / Notice Period. This Agreement is entered into
for an indefinite period in time. This Agreement may be ordinarily terminated by
either party subject to a notice period of six months effective as of the end of
a calendar month. The right to terminate this Agreement for cause (sec. 626 of
the German Civil Code) shall remain unaffected.

  

6.2      Laufzeit und Kündigung / Kündigungsfrist. Diese Vereinbarung wird auf
unbestimmte Zeit geschlossen. Sie kann ordentlich mit einer Frist von sechs
Monaten zum Ende eines Kalendermonats gekündigt werden. Das Recht zur
außerordentlichen Kündigung aus wichtigem Grund (§ 626 BGB) bleibt unberührt.

6.3      Revocation. The appointment as managing director may be revoked at any
time by a shareholder resolution via a shareholders’ meeting. The revocation
shall serve to terminate the present Agreement, with said termination becoming
effective as of the earliest possible date pursuant to section 6.2 above. In the
event of a revocation of the appointment of the Executive as managing director
of the company and in all other cases of the termination of said appointment as
well as in the event of a termination of this Agreement by either party, the
Company may, under continued payment of the contractual remuneration, for all or
part of the applicable notice period, revocably or irrevocably require that the
Executive ceases performing any work for the Company. Any unused holiday
entitlement will be set off against any period of

  

6.3      Abberufung und Freistellung. Die Bestellung zum Geschäftsführer kann
durch Beschluss der Gesellschafterversammlung jederzeit widerrufen werden. Der
Widerruf der Bestellung gilt als Kündigung dieses Anstellungsvertrages zum
nächstmöglichen Zeitpunkt gemäß Abschnitt 6.2. Die Gesellschaft ist im Falle des
Widerrufs der Bestellung sowie in allen anderen Fällen der Beendigung der
Bestellung sowie im Falle der Kündigung dieser Vereinbarung durch eine der
Parteien berechtigt, den Geschäftsführer unter fortgesetzter Zahlung der
vertraglichen Vergütung für die gesamte oder einen Teil der Dauer der
Kündigungsfrist widerruflich oder unwiderruflich von seiner Tätigkeit
freizustellen. Noch nicht genutzte Urlaubstage werden auf den
Freistellungszeitraum

 

16



--------------------------------------------------------------------------------

the period of release, whereby unused holiday is granted irrevocably at the
beginning of the period of release. Sec. 615 sen. 2 BGB (German Civil Code)
shall apply accordingly.

  

angerechnet, wobei nicht genutzter Urlaub zu Beginn der Freistellung
unwiderruflich gewährt wird. § 615 S. 2 BGB bleibt unberührt.

6.4      Obligations of the Company upon Termination. If the Executive’s service
relationship is terminated (i) by the Company for any reason other than Cause,
(ii) by the Executive for Good Reason or (iii) ends as a result of the
Executive’s death, disability or retirement age:

  

6.4      Pflichten der Gesellschaft bei Beendigung. Wenn das
Anstellungsverhältnis des Geschäftsführers (i) von der Gesellschaft aus anderem
als wichtigem Grund, (ii) durch den Geschäftsführer aus wichtigem Grund oder
(iii) infolge des Todes, einer vollständigen Erwerbsminderung oder Erreichen des
Renteneintrittsalters des Geschäftsführers beendet wird, gilt:

(a)      The Company shall pay, or commence to pay, as applicable, to the
Executive within 30 days after the Date of Termination, the Executive’s Annual
Base Salary through the Date of Termination to the extent not previously paid,
in a single lump sum in cash;

  

(a)      Die Gesellschaft wird dem Geschäftsführer, soweit zutreffend, innerhalb
von 30 Tagen nach dem Beendigungszeitpunkt das bis zum Ende der Kündigungsfrist
angefallene jährliche Grundgehalt in einem einzigen Betrag insoweit auszahlen,
als dieses noch nicht ausgezahlt worden ist;

(b)      The Company shall pay, or commence to pay, as applicable, to the
Executive any compensation previously deferred by the Executive and any other
non-qualified benefit plan balances to the extent not previously paid, in
accordance with the terms of deferral or the other non-qualified plan, as
applicable;

  

(b)      Die Gesellschaft wird dem Geschäftsführer, soweit zutreffend, von
diesem zurückgestellte Vergütungsbestandteilte („deferred compenation“) sowie
Guthaben anderer Leistungspläne in dem Maße, in dem sie zuvor nicht ausgezahlt
worden sind, gemäß den Bedingungen des jeweiligen Plans auszahlen;

(c)      Except as otherwise prohibited in the applicable option/incentive
plans, all stock option and restricted stock awards that were outstanding
immediately prior to the Date of Termination shall become fully and immediately
exercisable and/or vested, as the case may be, with no further restrictions on
sale or transferability other than those mandated by law, and each nonqualified
stock option (including already vested nonqualified stock options) shall remain
exercisable through the latest date upon which the nonqualified stock option
could have expired by its original terms, and each incentive stock option

  

(c)      Soweit im einschlägigen Options- / Bonusplan nicht abweichend
vorgesehen, werden sämtliche Aktienoptionen und „Restricted Stock Awards“, die
unmittelbar vor dem Tag der Vertragsbeendigung noch ausstanden, je nach
Einschlägigkeit, ohne weitere Einschränkungen für Verkauf oder Übertragbarkeit
vollständig und sofort ausübbar und / oder unverfallbar, sofern nicht gesetzlich
abweichend vorgeschrieben, und jede Aktienoption (einschließlich bereits
unverfallbar gewordener Aktienoptionen) bleibt bis zum letzten Tag, an dem sie
zu ihren ursprünglichen Bedingungen

 

17



--------------------------------------------------------------------------------

(including already vested incentive stock options) shall remain exercisable for
90 days following the Date of Termination unless such stock option no longer
qualifies as an incentive stock option as a result of such accelerated vesting
and exercisability, in which case the portion of the such stock option that no
longer qualifies shall remain exercisable through the latest date upon which the
stock option could have expired by its original terms;

  

hätte verfallen können, ausübbar und jede Aktienoption (einschließlich bereits
unverfallbarer Optionen) bleibt für einen Zeitraum von 90 Tagen nach dem Datum
der Beendigung des Anstellungsverhältnisses ausübbar, es sei denn, dass eine
solche Aktienoption infolge einer solch beschleunigten Unverfallbarkeit und
Ausübbarkeit nicht länger als Incentive Beteiligung gilt, in welchem Fall der
Anteil an solchen Aktienoptionen, der nicht länger in diesem Sinne gilt, bis zum
letzten Zeitpunkt ausübbar bleibt, zu welchem die Aktienoption nach ihren
ursprünglichen Bedingungen verfallen wäre;

(d)      To the extent not previously paid or provided, the Company shall timely
pay or provide to the Executive any other amounts or benefits required to be
paid or provided or which the Executive is entitled to receive under any plan,
program, policy, contract or agreement of the Company; and

  

(d)      Soweit noch nicht gezahlt oder erbracht, wird die Gesellschaft dem
Geschäftsführer alle noch ausstehenden Geldbeträge und Leistungen, die dem
Geschäftsführer unter einem Plan, Programm, Vertrag oder einer Richtlinie
zustehen, zeitnah zahlen bzw. erbringen; und

(e)      The Company shall pay to the Executive the non-compete payment provided
for in Section 5.4(b).

  

(e)      Die Gesellschaft wird dem Geschäftsführer die Karenzentschädigung nach
Abschnitt 5.4 (b) dieser Vereinbarung zahlen.

7.      INCAPACITY FOR SERVICE DUE TO ILLNESS, ACCIDENT OR OTHER REASON.

  

7.      DIENSTVERHINDERUNG BEI KRANKHEIT, UNFALL ODER AUS ANDEREM GRUND.

7.1      Notice. The Executive is obliged to notify another managing director
and the Company’s shareholders’ meeting, without undue delay of any incapacity
for service and of the expected duration of said incapacity, stating the reasons
for same and indicating any matters that must be urgently attended to, in the
event the Executive is incapable of performing his services for a substantial
period.

  

7.1      Anzeige. Der Geschäftsführer ist verpflichtet, einem etwaigen weiteren
Geschäftsführer und der Gesellschafterversammlung jede Dienstverhinderung und
ihre voraussichtliche Dauer unter Angabe von Gründen unverzüglich anzuzeigen
sowie auf dringend zu erledigende Aufgaben hinzuweisen, sofern er an der
Ausübung seiner Tätigkeit für nicht nur unerhebliche Zeit gehindert ist.

7.2      Incapacity. In the event of temporary incapacity due to illness,
accident or for another reason for which the Executive is not responsible, the
Executive shall retain an

  

7.2      Dienstverhinderung. Im Falle einer vorübergehenden Dienstunfähigkeit,
die durch Krankheit, Unfall oder aus einem anderen, vom Geschäftsführer nicht zu

 

18



--------------------------------------------------------------------------------

entitlement to receive the remuneration under Section 4 of this service
agreement for the relevant period of incapacity, up to a maximum duration of
three months, but no longer than until the end of the service relationship. The
Executive shall have any sums received from statutory or private insurance
companies or from any other social insurance carriers for the period of
incapacity offset against the continued remuneration payments to be made by the
Company. The Executive is under a duty to notify the Company of his/her own
accord of any such sums received in this regard.

  

vertretenden Grund eintritt, behält der Geschäftsführer Anspruch auf die Bezüge
gem. Abschnitt 4 dieser Vereinbarung für die Zeit der Dienstunfähigkeit bis zu
einer Dauer von drei Monaten, längstens jedoch bis zum Ende des
Anstellungsverhältnisses. Auf die Entgeltfortzahlungsleistungen der Gesellschaft
lässt sich der Geschäftsführer dasjenige anrechnen, was er von der gesetzlichen
oder von privaten Krankenversicherungen oder sonstigen
Sozialversicherungsträgern an Geldbeträgen für die Zeit der Arbeitsunfähigkeit
erhält. Diesbezüglich ist der Geschäftsführer gegenüber der Gesellschaft
unaufgefordert mitteilungspflichtig.

7.3      Damages Claims: Any damages claims against third parties for conduct
leading to incapacity for service on the part of the Executive are hereby
assigned to the Company by the Executive to the level of continued remuneration
paid by the Company pursuant to sub-section 2 above

  

7.3      Schadensersatz. Etwaige Schadensersatzansprüche gegen Dritte für ein
Verhalten, welches zu einer Dienstunfähigkeit des Geschäftsführers geführt hat,
tritt der Geschäftsführer in Höhe der von der Gesellschaft gem. vorstehendem
Absatz 2 geleisteten Gehaltsfortzahlung an diese ab.

8.      MISCELLANEOUS PROVISIONS.

  

8.      SCHLUSSBESTIMMUNGEN.

8.1      Amendment; Waiver. This Agreement may be amended, modified or
superseded through individual agreement in accordance with sec. 305b German
Civil Code without formal requirements. Apart from that, amendments,
modifications or supersessions to this Agreement require written form. This also
applies to the change of this written form clause. No party shall be deemed to
have waived compliance by another party of any provision of this Agreement
unless such waiver is contained in a written instrument signed by the waiving
party and no waiver that may be given by a party will be applicable except in
the specific instance for which it is given. The failure of any party to enforce
at any time any of the provisions of this Agreement or to exercise any right or
option contained in this Agreement or to require at any time performance of any
of the provisions

  

8.1      Schriftformklausel; Verzicht; Ausschlussklausel. Diese Vereinbarung
kann durch Individualvereinbarung gem. § 305 BGB ohne Formerfordernisse ergänzt,
geändert oder abbedungen werden. Im Übrigen bedürfen Ergänzungen, Änderungen und
Abbedingungen der Schriftform. Dies gilt auch für die Änderung dieser
Schriftformklausel. Eine Partei kann auf die Einhaltung einer Bedingung dieser
Vereinbarung durch die andere Partei nur verzichten, wenn ein solcher Verzicht
in einer schriftlichen und von der verzichtenden Partei unterschriebenen
Erklärung enthalten ist und ein Verzicht einer Partei geht nicht über den
konkreten Einzelfall hinaus, für den er erklärt wurde. Das Versäumnis einer
Partei, die Bestimmungen dieser Vereinbarung zu irgendeinem Zeitpunkt
durchzusetzen oder ein in dieser Vereinbarung enthaltenes Recht oder eine Option
auszuüben

 

19



--------------------------------------------------------------------------------

of this Agreement, by any of the other parties shall not be construed to be a
waiver of such provisions and shall not affect the validity of this Agreement or
any of its provisions or the right of such party thereafter to enforce each
provision of this Agreement. No course of dealing shall operate as a waiver or
modification of any provision of this Agreement or otherwise prejudice such
party’s rights, powers and remedies. All claims arising from the service
relationship and the status as a governing body, including claims in tort, shall
be asserted in text by the Parties within six months of their maturity;
otherwise, they shall extinguish.

  

oder jederzeit die Erfüllung einer der Bestimmungen dieser Vereinbarung durch
eine der anderen Parteien zu verlangen, kann nicht als Verzicht auf solche
Bestimmungen verstanden werden und berührt nicht die Gültigkeit dieser
Vereinbarung oder einer ihrer Bestimmungen oder das Recht dieser Partei, jede
Bestimmung dieser Vereinbarung durchzusetzen. Keine tatsächliche Verhaltensweise
kann als Verzicht oder Änderung einer Bestimmung dieser Vereinbarung oder als
ein Präjudiz für die Rechte, Befugnisse oder Ersatzansprüche einer Partei
verstanden werden. Sämtliche Ansprüche aus dem Anstellungsverhältnis und dem
Organverhältnis einschließlich deliktischer Ansprüche sind von den
Vertragsparteien innerhalb von sechs Monaten nach Fälligkeit in Textform geltend
zu machen; andernfalls sind sie erloschen.

8.2      Entire Agreement. This Agreement embodies the entire agreement and
understanding of the parties related to the subject matter and supersedes all
prior proposals, understandings, agreements, correspondence, arrangements and
contemporaneous oral agreements relating to the subject matter of this
Agreement. No representation, promise, inducement or statement of intention has
been made by any party which has not been embodied in this Agreement. In the
event of any inconsistency between any provision of this Agreement and any
provision of any plan, employee handbook, personnel manual, program, policy,
arrangement or agreement of the Company or any of its affiliates (“Company
Documents”), the provisions of this Agreement shall control; provided, however,
to the extent any Company Document provides for additional benefits to be
afforded the Executive, such additional benefits will also be provided to the
Executive in accordance with the terms of such Company Document. The Executive
represents and warrants that he is not a party to any agreement or instrument
which would prevent him from

  

8.2      Gesamte Vereinbarung. Diese Vereinbarung gibt die Übereinkunft der
Parteien betreffend die in ihr geregelten Angelegenheiten vollständig und
inhaltlich zutreffend wieder und hebt sämtliche anderen Angebote,
Verständigungen, Verträge, Korrespondenzen, Abmachungen und mündliche
Vereinbarungen betreffend die in dieser Vereinbarung geregelten Angelegenheiten
auf. Keine Partei hat eine Erklärung, Zusage, Offerte oder Absichtserklärung
abgegeben, die in dieser Vereinbarung nicht enthalten ist. Widersprechen sich
Bestimmungen dieser Vereinbarung und Bestimmungen eines Plans,
Mitarbeiterleitfadens, Programms oder einer Richtlinie, Abmachung oder
Vereinbarung der Gesellschaft oder eines mit ihr verbundenen Unternehmens
(“Dokumente der Gesellschaft”), so gelten die Bestimmungen dieser Vereinbarung,
vorausgesetzt, ein Dokument der Gesellschaft stellt dem Geschäftsführer keine
zusätzlichen Leistungen in Aussicht, welche dem Geschäftsführer ebenfalls in
Übereinstimmungen mit den Bestimmungen des betreffenden Dokuments

 

20



--------------------------------------------------------------------------------

entering into or performing his duties in any way under this Agreement.

  

der Gesellschaft bereitgestellt werden. Der Geschäftsführer erklärt und sichert
zu, dass er nicht Partei einer Vereinbarung ist, die ihn an der Erbringung
seiner nach dieser Vereinbarung geschuldeten Dienste hindern würde.

8.3       Exemption from, or Compliance with, Section 409A. The payment of
amounts and the provision of benefits under this Agreement are intended to be
exempt from, or compliant with, Section 409A of the Internal Revenue Code.
Accordingly, the payment of any amount under this Agreement subject to
Section 409A shall be made in strict compliance with the provisions hereof, and
no such amounts payable hereunder may be accelerated or deferred beyond the
periods provided herein. This Agreement shall be performed and construed in a
manner that is consistent with the foregoing intention.

  

8.3      Ausschluss und Übereinstimmung mit § 409A. Die Zahlung von Geldbeträgen
und die Erbringung von Leistungen im Rahmen dieser Vereinbarung sind von § 409A
des “Internal Revenue Code” ausgenommen oder entsprechen dessen Vorgaben.
Dementsprechend muss eine § 409A unterfallende Zahlung eines Geldbetrages im
Rahmen dieser Vereinbarung in strikter Übereinstimmung mit den Bestimmungen
dieser Vereinbarung erfolgen und es dürfen keine unter diesen Bedingungen zu
zahlenden Geldbeträge über die hierin genannten Zeiträume hinaus vorzeitig
gezahlt oder zurückgehalten werden. Diese Vereinbarung ist entsprechend der
vorgenannten Intention auszulegen und durchzuführen.

8.4      Governing Law. This Agreement shall be governed by, and shall be
construed, performed and enforced in accordance with, its express terms, and
otherwise in accordance with the laws of the Federal Republic of Germany,
without regard to the principles of conflicts of law thereof, and venue shall be
the courts of Hannoversch Münden, Germany. In the event of any discrepancies
between the German and the English version of this service agreement the German
version shall prevail and shall be the only binding version.

  

8.4      Anwendbares Recht und Gerichtsstand. Diese Vereinbarung unterliegt
deutschem Recht und soll, ohne Rücksicht auf Kollisionsnormen, in
Übereinstimmung mit diesem sowie den ausdrücklichen Bestimmungen dieser
Vereinbarung ausgelegt und angewendet werden. Gerichtsstand für Streitigkeiten
aus dieser Vereinbarung ist Hannoversch Münden, Deutschland. Bei Unstimmigkeiten
zwischen der deutschen und der englischen Version dieser Vereinbarung ist die
deutsche Version maßgeblich und verbindlich.

8.5      Headings; Section References; Construction. Section headings or
captions contained in this Agreement are inserted only as a matter of
convenience and reference and in no way define, limit, extend or describe the
scope of this Agreement, or the intent of any provision hereof. All references
herein to

  

8.5      Überschriften, Verweise, Gliederung. Überschriften in dieser
Vereinbarung wurden nur aus Gründen der Zweckmäßigkeit eingefügt und definieren,
begrenzen, erweitern oder beschreiben den Geltungsbereich dieser Vereinbarung
oder einer ihrer Bestimmungen nicht. Alle Verweise

 

21



--------------------------------------------------------------------------------

Sections shall refer to Sections of this Agreement unless the context clearly
otherwise requires. Unless the context clearly states otherwise, the use of the
singular or plural in this Agreement shall include the other and the use of any
gender shall include all others. The parties have participated jointly in the
negotiation and drafting of this Agreement. If any ambiguity or question of
intent or interpretation arises, no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any of the
provisions of this Agreement.

  

auf Abschnitte beziehen sich auf Abschnitte dieser Vereinbarung, sofern sich aus
dem Zusammenhang nicht zwingend etwas anderes ergibt. Sofern der Kontext nicht
eindeutig etwas anderes bestimmt, schließt die Verwendung des Singulars oder des
Plural sowie eines Geschlechts in diesem Vertrag das jeweils andere ein. Die
Parteien waren gemeinsam an der Aushandlung und Ausarbeitung dieses Vertrages
beteiligt. Falls Unklarheiten oder Fragen zu Zweck und Auslegung auftreten, soll
keine Vermutung oder Beweislastregel gelten, die eine der Parteien aufgrund der
Urheberschaft für eine Bestimmung dieser Vereinbarung begünstigt oder
benachteiligt.

8.6      Notices. All notices, requests, consents, approvals, waivers, demands
and other communications required or permitted to be given or made under this
Agreement shall be in textual form. Those communications shall be deemed
delivered to the parties (a) on the date of personal delivery against a written
receipt, or (b) on the first business day following the date of delivery to a
nationally recognized overnight courier service, or (c) on the third business
day following the date of deposit in the United States Mail, postage prepaid, by
certified mail, in each case addressed as follows, or to such other address,
person or entity as any party may designate by notice to the others in
accordance herewith:

  

8.6      Mitteilungen. Alle Mitteilungen, Anfragen, Zustimmungen, Genehmigungen,
Verzichtserklärungen, Forderungen und sonstigen Meldungen, die gemäß dieser
Vereinbarung zulässig oder erforderlich sind, müssen in Textform erfolgen.
Solche Mitteilungen gelten als den Parteien zugegangen: (a) Am Tag der
persönlichen Zustellung gegen eine schriftliche Quittung oder (b) am ersten
Geschäftstag nach dem Tag der Übergabe an einen landesweit anerkannten
Nachtkurierdienst oder (c) am dritten Geschäftstag nach dem Datum der
Übermittlung an die Post, portofrei und per Einschreiben, jeweils adressiert wie
folgt oder an eine andere Adresse, Person oder Organisation, die jede Partei
durch Mitteilung an die andere angeben kann:

To Executive to the residence of the Executive as reflected in the Company’s
books and records.

  

An den Geschäftsführer an dessen Wohnsitz, wie er sich aus den Unterlagen der
Gesellschaft ergibt.

To Company:

  

An die Gesellschaft:

Multi-Color Corporation

  

Multi-Color Corporation

4053 Clough Woods Drive

  

4053 Clough Woods Drive

 

22



--------------------------------------------------------------------------------

Batavia, OH 45103

  

Batavia, OH 45103

Attention: Chief Executive Officer

  

Attention: Chief Executive Officer

with a required copy to:

  

mit einer Kopie an:

Keating Muething & Klekamp PLL

  

Keating Muething & Klekamp PLL

One East Fourth Street, Suite 1400

  

One East Fourth Street, Suite 1400

Cincinnati, OH 45202

  

Cincinnati, OH 45202

Attention: Michael J. Moeddel

  

Attention: Michael J. Moeddel

8.7      Policies, Regulations and Guidelines for Executives. The Company or its
affiliates may, from time to time, issue policies, rules, regulations,
guidelines, procedures or other informational material, whether in the form of
handbooks, memoranda or otherwise, relating to the Company’s Executives.
Executive acknowledges and agrees that such materials are general guidelines for
Executive’s information and shall not be construed to alter, modify or amend
this Agreement for any purpose whatsoever.

  

8.7      Richtlinien, Regelungen und Leitlinien für Führungskräfte. Die
Gesellschaft und die mit ihr verbundenen Unternehmen werden von Zeit zu Zeit
Richtlinien, Regelungen, Leitlinien, Prozesse oder anderes Informationsmaterial
für Führungskräfte der Gesellschaft in verschiedener Form zur Verfügung stellen.
Dem Geschäftsführer ist bekannt, dass solche Materialien als generelle
Leitlinien für den Geschäftsführer gedacht sind und nicht zu dem Zweck erstellt
wurden, diese Vereinbarung in irgendeiner Form zu ändern oder zu ergänzen.

8.8      Severability and Reformation of Provisions. If a court in any final,
unappealable proceeding holds any provision of this Agreement or its application
to any person or circumstance invalid, illegal or unenforceable, the remainder
of this Agreement, or the application of such provision to persons or
circumstances other than those to which it was held to be invalid, illegal or
unenforceable, shall not be affected, and shall be valid, legal and enforceable
to the fullest extent permitted by law, but only if and to the extent such
enforcement would not materially and adversely frustrate the parties’

  

8.8      Trennbarkeit und Umgestaltbarkeit der Bestimmungen. Wenn ein Gericht in
einer endgültigen, nicht mit Rechtsmitteln anfechtbaren Entscheidung eine
Bestimmung dieser Vereinbarung oder ihre Anwendung auf eine Person oder einen
Umstand für ungültig, rechtswidrig oder nicht durchsetzbar hält, berührt dies
den verbleibenden Teil dieser Vereinbarung oder die Anwendung solcher
Bestimmungen auf anderen Personen oder Umstände als die, für die dieser als
ungültig, rechtswidrig oder nicht durchsetzbar angesehen wurde, nicht und dieser
bleibt wirksam, rechtmäßig und

 

23



--------------------------------------------------------------------------------

essential objectives as expressed in this Agreement. Furthermore, in lieu of any
such invalid or unenforceable term or provision, the parties intend that the
court add to this Agreement a provision as similar in terms to such invalid or
unenforceable provision as may be valid and enforceable, so as to effect the
original intent of the parties to the greatest extent possible.

  

durchsetzbar soweit gesetzlich zulässig, aber nur, wenn und soweit eine solche
Durchsetzung die wesentlichen Ziele der Parteien, wie sie in dieser Vereinbarung
zum Ausdruck kommen, nicht wesentlich oder nachteilig beeinträchtigt. Darüber
hinaus streben die Parteien, anstelle einer ungültigen oder nicht durchsetzbaren
Bestimmung, an, dass das Gericht dieser Vereinbarung eine der ungültigen oder
nicht durchsetzbaren Bestimmung ähnliche Bestimmung hinzufügt, um den
ursprünglichen Zweck, den die Parteien mit dieser Bestimmung verfolgt,
bestmöglich zu verwirklichen.

8.9      Taxes. The Company may withhold from any amounts payable under this
Agreement such Federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

  

8.9      Steuern. Die Gesellschaft kann alle im Rahmen dieser Vereinbarung zu
zahlenden Geldbeträge insoweit zurückbehalten, als dies nach bundesstaatlichem,
staatlichem, lokalen oder internationalen Steuergesetzen und -vorschriften
verpflichtet ist.

THIS AGREEMENT CONTAINS VERY IMPORTANT TERMS GOVERNING EXECUTIVE’S EMPLOYMENT
WITH THE COMPANY. SECTION 5 CONTAINS PROVISIONS WHICH AFFECT EXECUTIVE’S ABILITY
TO TAKE CERTAIN ACTIONS FOLLOWING THE TERMINATION OF EXECUTIVE’S EMPLOYMENT.
EXECUTIVE SHOULD FEEL FREE TO SEEK ADVICE FROM HIS ATTORNEY REGARDING ANY MATTER
RELATING TO THIS AGREEMENT. BY EXECUTING THIS AGREEMENT, EXECUTIVE IS AFFIRMING
THAT THE EXECUTIVE HAD THE OPPORTUNITY TO REVIEW THIS AGREEMENT AND TO CONSULT
WITH HIS ATTORNEY, THAT EXECUTIVE UNDERSTANDS THE MEANING AND SIGNIFICANCE OF
ALL OF ITS PROVISIONS, THAT NO REPRESENTATIONS OR PROMISES HAVE BEEN MADE TO
EXECUTIVE

  

DIESE VEREINBARUNG ENTHÄLT WICHTIGE REGELUNGEN BETREFFEND DIE BESCHÄFTIGUNG DES
GESCHÄFTSFÜHRERS BEI DER GESELLSCHAFT. ABSCHNITT 5 ENTHÄLT BESTIMMUNGEN, DIE DEN
GESCHÄFTSFÜHRER NACH BEENDIGUNG SEINES ANSTELLUNGSVERHÄLTNISSES BEI BESTIMMTEN
HANDLUNGEN BEEINTRÄCHTIGEN KÖNNEN. DEM GESCHÄFTSFÜHRER STEHT ES FREI, SICH IN
ANSEHUNG DIESER VEREINBARUNG DURCH SEINEN RECHTSANWALT BERATEN ZU LASSEN. MIT
DER DURCHFÜHRUNG DIESER VEREINBARUNG BESTÄTIGT DER GESCHÄFTSFÜHRER, DASS ER DIE
GELEGENHEIT HATTE, DIESE VEREINBARUNG ZU PRÜFEN UND AUFGRUND RECHTLICHER
BERATUNG DEN INHALT UND DIE BEDEUTUNG

 

24



--------------------------------------------------------------------------------

REGARDING HIS EMPLOYMENT WHICH ARE NOT SET FORTH IN THIS AGREEMENT, AND THAT
EXECUTIVE IS FREELY SIGNING THIS AGREEMENT TO CONTINUE HIS EMPLOYMENT WITH THE
COMPANY.

  

ALLER BESTIMMUNGEN DIESER VEREINBARUNG VERSTANDEN HAT, DASS KEINE ERKLÄRUNGEN
ODER ZUSAGEN GEGENÜBER DEM GESCHÄFTSFÜHRER IN ANSEHUNG SEINER ANSTELLUNG GEMACHT
WURDEN, DIE NICHT IN DIESER VEREINBARUNG ENTHALTEN SIND UND DASS DER
GESCHÄFTSFÜHRER DIESE VEREINBARUNG FREIWILLIG UNTERZEICHNET UND SEINE ANSTELLUNG
BEI DER GESELLSCHAFT AUFNEHMEN MÖCHTE:

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK - SIGNATURE PAGE TO FOLLOW]   

[LEERE SEITE –

UNTERSCHRIFTENZEILEN FOLGEN]

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have entered into this service agreement
effective as of the date first written above.

  

DIES BEZEUGEND, haben die Parteien die Geltung dieses Anstellungsvertrages mit
Wirkung zum oben genannten Zeitpunkt vereinbart:

MULTI-COLOR GERMANY HOLDING GMBH, REPRESENTED BY ITS SHAREHOLDER’S MEETING,
WHICH IN TURN IS REPRESENTED BY [NAME]

  

MULTI-COLOR GERMANY HOLDING GMBH, VERTRETEN DURCH DIE GESELLSCHAFTERVERSAMMLUNG,
DIESE HIERBEI VERTRETEN DURCH [NAME]

By: /s/ Sharon E. Birkett

  

Durch: /s/ Talia Shyamnarain

Title: Director

  

Funktion: Director

Date: January 9, 2018

  

Datum: January 9, 2018

WITNESS: /s/ Karen Powell

  

ZEUGE: /s/ Folkert van Asma

With regard to Sec. 1.2:

 

CONSTANTIA LABELS GMBH, REPRESENTED BY ITS MANAGING DIRECTOR [NAME]

  

In Bezug auf Abschnitt 1.2:

 

CONSTANTIA LABELS GMBH, VERTRETEN DURCH IHREN GESCHÄFTSFÜHRER [NAME]

By:

  

Durch: /s/ Bernd Schöniger

Title:

  

Funktion: Managing Director

Date:

WITNESS:

  

ZEUGE: /s/ Authorized Signatory

  

Durch: /s/ Günter Lohmann

  

Funktion: Prokurist

Dr. Oliver Apel

  

ZEUGE: /s/ Authorized Signatory

  

Dr. Oliver Apel

  

/s/ Dr. Oliver Apel

Date:

  

Datum: December 22, 2017

WITNESS:

  

ZEUGE: /s/ Andrea Apel

The Executive hereby confirms the receipt of a copy of this service agreement
signed by the Company.

  

Der Geschäftsführer bestätigt mit nachfolgender Unterschrift eine von der
Gesellschaft unterschriebene Kopie dieses Anstellungsvertrages erhalten zu
haben.

Dr. Oliver Apel

  

Dr. Oliver Apel

Date:

  

Datum:

WITNESS:

  

[Signature Page to Apel Employment Agreement]

  

[Unterschriftenseite für Oliver Apel]

 

26